Citation Nr: 0738986	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected Schmorl's node at T7, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that increased the noncompensable 
rating to 10 percent for the service-connected Schmorl's node 
at T7, and confirmed and continued a 10 percent rating 
assigned for service-connected lumbosacral strain.  

In March 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  It appears that the veteran raised the issue of 
entitlement to service connection for disabilities of the 
knees and ankles, claimed as secondary to the service-
connected back disabilities.  That matter is referred to the 
RO for appropriate action.  

The veteran requested to appear at a personal hearing before 
a Veterans Law Judge at the RO; however, in March 2006 
correspondence, the veteran withdrew his request for a Board 
hearing.  


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is productive of 
muscles spasm, pain and tenderness, and no more than moderate 
limitation of motion of the lumbar spine; neither ankylosis 
nor intervertebral disc syndrome of the lumbar spine has ever 
been objectively demonstrated.  

2.  The service-connected Schmorl's node at T7 is productive 
of no more than slight limitation of motion of the dorsal 
spine; neither ankylosis nor intervertebral disc syndrome of 
the thoracic spine has ever been objectively demonstrated.

3.  Since September 26, 2003, the thoracolumbar spine segment 
has been manifested by lumbosacral strain and Schmorl's node 
at T7, causing muscle spasm, with forward flexion of the 
thoracolumbar spine not limited to less than 60 degrees and 
the combined range of motion of the thoracolumbar spine not 
limited to less than 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, 
but not higher, for the service-connected lumbosacral strain 
have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5295 (prior to September 26, 2003); Diagnostic 
Codes 5237-5242 (in effect since September 26, 2003).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected Schmorl's node at T7 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5291 (prior to September 26, 2003); Diagnostic 
Codes 5237-5242 (in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2002.  Another letter was provided to 
the veteran in January 2006.

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the initial notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, the RO corrected the 
deficiency in a subsequent duty-to-assist letter sent to the 
veteran in March 2006 that specifically notified the veteran 
regarding how an effective date for award of benefits will be 
assigned as well as the assignment of a disability rating.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  Moreover, the veteran indicated in 
correspondence received at the RO in April 2006 that he had 
no more information or evidence to give to VA to substantiate 
his claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Increased Rating

The veteran seeks higher ratings for the service-connected 
lumbosacral strain and Schmorl's node at T7, each currently 
rated as 10 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Historically, service connection for Schmorl's node at T7 was 
granted pursuant to a July 1994 rating decision.  In a May 
1995 rating decision, the initial noncompensable rating was 
increased to 10 percent, and service connection was granted 
for lumbosacral strain with a 10 percent rating assigned.  

In March 2002, the veteran submitted his claim for increase.  
Compensation & Pension examinations were conducted (on a fee 
basis) in June 2002, December 2002, August 2004 and May 2005.  
X-ray studies of the lumbar and thoracic spine taken in 
conjunction with all of those examinations were normal.  
Arthritis of the thoracic and lumbar spine was not shown.  At 
all of the VA examinations, the veteran reported pain in his 
mid and lower back since an in-service injury in 1991.  The 
pain has progressively worsened over the years.  He has had 
mild flare-ups from time to time.  None of the examinations 
noted diagnoses of ankylosis of the spine, and motor and 
sensory function were within normal limits at all 
examinations.  Similarly, intervertebral disc syndrome was 
not diagnosed.  In this regard, the June 2002 examination 
initially listed the diagnosis as degenerative disc disease 
of the lumbar spine; however, in a June 2002 addendum to the 
examination, the examiner noted that the veteran's x-ray 
studies did not support the diagnosis of degenerative disc 
disease, and the veteran's symptoms were more consistent with 
a diagnosis of lumbosacral strain.  

On examination of the thoracic spine in June 2002, there was 
no heat, redness, swelling or effusion.  There was muscle 
spasm on both sides of the thoracic spine.  There was no 
tenderness.  Straight leg raises were negative bilaterally.  
Range of motion of the thoracic spine was affected by pain, 
but it was not affected by fatigue, weakness, lack of 
endurance or incoordination.  No diagnosis with regard to the 
thoracic spine was noted on the initial examination report; 
however, the prior diagnosis of Schmorl's node at T7 was 
noted on the June 2002 addendum report.  

On examination of the lumbar spine in June 2002, no muscle 
spasm or tenderness was noted.  Straight leg raising test was 
positive on the right and left at 45 degrees.  Range of 
motion of the lumbar spine was as follows:  Flexion was to 0-
90 degrees, with pain at 85 degrees.  Extension was 0-20 
degrees.  Right lateral flexion was 0-40 degrees.  Left 
lateral flexion was 0-25 degrees, right and left rotation was 
0-35 degrees, very painful at 30 degrees.  The range of 
motion was limited by pain, but not additionally limited by 
fatigue, weakness, incoordination or lack of endurance.  
Sensory and motor examination was normal.  

As noted above, the initial diagnosis was degenerative disc 
disease of the lumbar spine, which was based on subjective 
complaints of pain and the inability to walk, stand or sit 
for extended periods of time.  Objective factors included 
positive leg raising at 45 degrees laterally and limited 
range of motion.  

At examination in December 2002, the examiner noted that the 
veteran had "considerable" limitation of motion of his back 
and the range of motion was additionally affected by pain, 
but did not seem to be affected by fatigue, weakness, or lack 
of endurance.  Straight leg raising did produce pain in the 
thoracic and lumbar regions.  Regarding the lumbar spine, 
radiation of pain was absent, but muscle spasm and tenderness 
were present.  Range of motion was as follows:  Flexion was 
0-60 degrees, extension was 0-25 degrees.  Right and left 
lateral flexion was 0-25, and right and left rotation was 0-
20.  All motions produced moderate pain.  The examiner 
concluded that the veteran's symptoms seemed to be more 
related to the muscles than to the bones and joints, and the 
diagnosis was myositis in the thoracic and lumbar muscles of 
the back.

At examination in August 2004, the veteran described the back 
pain as constant, burning, cramping, aching, sharp, fatigue-
type pain, with an intensity of 5 on a scale of 1 to 10.  
Physical activity, stress, and prolonged sitting or standing 
elicited pain.  The veteran had muscle spasms in the center 
of his back, with sharp pain; however, no physician had 
recommended bed rest.  

On examination of the thoracolumbar spine in August 2004, 
there was no muscle spasm or tenderness detected.  Straight 
leg raising was positive, both on the right and the left.  
Range of motion of the lumbar spine was as follows:  Flexion 
was 0-80 degrees with pain from 25-80 degrees.  Extension was 
0-30 degrees with pain from 20-30 degrees.  Right and left 
lateral flexion was 0-30 degrees with pain from 25 to 30 
degrees.  Right and left rotation was 0-25 degrees with pain 
from 20-25 degrees.  Range of motion was additionally limited 
by pain but was not limited by fatigue, weakness, lack of 
endurance, incoordination, or stiffness.  The examiner 
specifically noted that there was no intervertebral disc 
syndrome of the spine.  There was no change in the previous 
diagnoses.  In an August 2004 addendum to the examination 
report, the examiner noted that there was no change in the 
established diagnosis of dorsolumbar strain.  The examiner 
opined that the absent knee and ankle reflexes were of no 
significance.  Straight leg testing was positive; however, 
there were no signs of intervertebral disc syndrome as motor 
and sensory deficits were absent.  

In May 2005, the veteran was re-examined by the same VA 
physician who conducted the fee basis examinations in 
December 2002 and August 2004.  The veteran continued to 
report constant, daily pain in his upper and lower back, 
which was aching, cramping and sharp.  The pain was a 6 to 7 
on a scale of 0-10.  Bed rest by a physician had not been 
recommended.  On examination, posture and gait were normal.  
There was no radiation of pain on movement.  No muscle spasm 
was present, and there was no tenderness.  Straight leg 
raising was positive bilaterally.  Pain was encountered on 
the right when the veteran raised his leg only about 20 
degrees.  On the left, he was able to raise his leg about 35 
degrees before pain was encountered.  Range of motion of the 
thoracolumbar spine was as follows:  Flexion was to 80 
degrees with pain from 65-80 degrees.  Extension was to 25 
degrees with pain from 20-25 degrees.  Left and right lateral 
flexion was from 0-25 degrees, with pain at 20-25 degrees.  
Right rotation was to 25 degrees with pain from 20-25 
degrees.  Left rotation was to 20 degrees with pain from 15-
20 degrees.  After repetitive use, the range of motion was 
additionally limited by pain but not by fatigue, weakness, 
lack of endurance or incoordination.  There was no 
intervertebral disc syndrome.  Although motor and sensory 
functions were both normal, the examiner did note that knee 
and ankle reflexes were barely detectable.  

The examiner specifically disagreed with the June 2002 
examination diagnosis, finding no evidence of lumbar disc 
disease.  The examiner opined that the veteran's back pain on 
straight leg raising was not due to lumbar disc problems; 
rather, the veteran's back pain was most likely caused by or 
a result of, an old lumbar strain with resulting chronic 
myositis of the back muscles.  

In a May 2005 addendum report to the May 2005 examination, 
the examiner clarified that straight leg raising test was 
neither sensitive nor specific for disk disease.  There was 
no evidence of chronic and permanent nerve damage documented 
on current examination and on record.  The examiner concluded 
that the diagnosis of lumbosacral strain in the presence of 
back pain on straight leg raising tests remained unchanged.  

Finally, in support of his claim for increase, the veteran 
submitted private treatment records from 2003 that reveal the 
veteran had problems with insomnia which he attributed to an 
increase in back pain.  Additional private records reveal 
that the veteran received chiropractic care, acupuncture and 
therapeutic massage during the first part of 2004.  At the 
veteran's personal hearing in March 2005, he testified that 
he stopped receiving such treatment because it was not 
relieving the pain.  

The claim for an increased ratings for the service-connected 
lumbosacral spine and Schmorl's node at T7 was received in 
March 2002.  During the pendency of the appeal, in September 
2003, the regulations governing rating all service-connected 
disabilities of the spine (except intervertebral disc 
syndrome which was amended in September 2002) were amended.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
both the former and the current schedular criteria are 
considered.  Should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  

The veteran's service-connected lumbosacral strain is 
currently rated as 10 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (pre-9/26/03).

Prior to the September 2003 regulatory change, Diagnostic 
Code 5295 (2002) which evaluates lumbosacral strain, provided 
for the assignment of a 10 percent rating for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  A 40 percent rating is the 
maximum allowable rating under Diagnostic Code 5295.

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  Prior to the September 2003 regulatory 
change, Diagnostic Code 5292 (2002) provided for the 
assignment of a 10 percent rating for slight limitation of 
motion of the lumbar spine, a 20 percent disability 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  A 40 percent 
rating is the maximum allowable rating under Diagnostic Code 
5292.

The veteran's service-connected Schmorl's node at T7 is 
currently separately rated as 10 percent disabling, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5291 (pre-9/26/03) for 
limitation of motion of the dorsal spine.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5291 (2002) which evaluates limitation of motion of the 
dorsal spine, provided for the assignment of a noncompensable 
rating for slight limitation of motion of the dorsal spine.  
A 10 percent rating is the maximum allowable rating under 
Diagnostic Code 5291, and was assigned for moderate and 
severe limitation of motion of the dorsal spine.  

Other diagnostic codes are considered but are not applicable 
in this case because the veteran does not have arthritis of 
the spine (Diagnostic Code 5010), intervertebral disc 
syndrome (Diagnostic Code 5293), residuals of a fractured 
vertebra (Diagnostic Code 5285), or ankylosis of the dorsal 
spine (Diagnostic Code 5288).  

Applying the criteria to the veteran's back disabilities, 
prior to the regulatory change, the criteria are more nearly 
approximated for the assignment of a 20 percent rating, but 
no higher, for the service-connected lumbosacral strain, 
based on the medical evidence of record that shows a moderate 
limitation of motion of the lumbar spine, as well as muscle 
spasms on examination.  The criteria for the assignment of a 
rating in excess of 20 percent are not met for the 
lumbosacral strain under either Diagnostic Code 5292 or 5295 
because severe limitation of motion of the lumbar spine is 
not demonstrated and severe lumbosacral strain is not shown, 
as there is no evidence of listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion , osteoarthritic changes, or narrowing of joint space.

Similarly, a rating in excess of 20 percent is not applicable 
under any other spine code because there is no ankylosis, 
intervertebral disc syndrome, fractured vertebra, or 
arthritis.  

Although an increased rating to 20 percent is assignable for 
the service-connected lumbosacral strain, the same does not 
hold true with regard to the service-connected Schmorl's node 
at T7.  The 10 percent rating currently assigned under 
Diagnostic Code 5291 is the highest possible rating 
assignable for limitation of motion of the dorsal spine.  
There is no other applicable diagnostic code that would 
afford the veteran a rating in excess of 10 percent for the 
Schmorl's node at T7 under the old criteria because the 
veteran does not have ankylosis, arthritis, fractured 
vertebra, or intervertebral disc syndrome.  

Thus, prior to the regulatory change (pre-September 2003), 
the criteria are met for the assignment of a 20 percent 
rating for the service-connected lumbosacral strain; however, 
the criteria are not met for the assignment of a rating in 
excess of 10 percent for the service-connected Schmorl's node 
at T7.  

Now it must be determined whether the criteria are met for 
higher ratings under the new rating formula, keeping in mind 
that any rating assigned under the new rating formula could 
not be made effective until September 26, 2003, as the new 
rating formula for the spine became effective September 26, 
2003.  Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237) or degenerative arthritis of the spine 
(Diagnostic Code 5242), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Importantly, the revised criteria rate the lumbar 
and thoracic spine as a single spine segment (thoracolumbar) 
separate from the cervical spine.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, as it applies 
to the lumbar and thoracic spine, a 10 percent rating is 
assigned for forward flexion greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour.  A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Note 1 under The General 
Rating Formula provides for separate evaluations for any 
associated objective neurological abnormalities.  

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

An important distinction between the pre-September 2003 
criteria and the revised criteria is that the old criteria 
permit the assignment of separate ratings for disabilities 
affecting the dorsal (thoracic) spine and the lumbar spine.  
As such, it is permissible to assign a 10 percent rating for 
the Schmorl's node at T7 as well as a separate 20 percent 
rating for the lumbosacral strain, based either on moderate 
limitation of motion of the lumbar spine or muscle spasms on 
extreme forward bending.  However, the revised criteria 
consider the thoracic spine and the lumbar spine as one 
spinal segment (the thoracolumbar spine) and only a single 
rating may be assigned under the revised criteria as it 
pertains to the veteran's service-connected disabilities.  In 
this case, that single rating would be no higher than 20 
percent, based on the evidence showing limitation of flexion 
to 60 degrees on examination, for example.  A single rating 
in excess of 20 percent is not applicable under the revised 
criteria because the evidence does not show forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Consideration has been given to awarding a higher rating 
based on the provision of 38 C.F.R. § 4.40.  Under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
this case, veteran demonstrates pain on motion.  However, he 
does not demonstrate enough additional range of motion loss 
due to pain on use or during flare-ups such that the next 
higher rating should be assigned.  The increased rating to 20 
percent takes into account the veteran's demonstrated pain on 
motion.

In conclusion, the old, pre-September 2003 criteria are more 
favorable to the veteran in this case, providing for an 
increased rating to 20 percent for the service-connected 
lumbosacral strain and allowing for the separate 10 percent 
rating for the service-connected lumbosacral strain to 
remain.  The revised criteria only allow for a single rating 
for the thoracolumbar spine segment, and in this case, the 
severity of the veteran's back disability more nearly 
approximates the criteria for the assignment of a single 20 
percent rating for the service-connected lumbosacral strain 
with Schmorl's node at T7, under the revised criteria.  Thus, 
an increased rating to 20 percent is assigned under the old 
criteria for the service-connected lumbosacral strain; 
however, however, the preponderance of the evidence is 
against the claim of an increased rating for the service-
connected Schmorl's node at T7; there is no doubt to be 
resolved; and a rating in excess of 20 percent for 
lumbosacral strain or 10 percent for Schmorl's node is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

An increased rating of 20 percent, but no higher, is granted 
for the service-connected lumbosacral strain, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for the service-connected 
Schmorl's node at T7 is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


